         Case 4:20-cv-01343-JM Document 6 Filed 12/07/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

BRAYLON JAVONTE HUTCHISON,
ADC #176486                                                                 PLAINTIFF

V.                        CASE NO. 4:20-CV-1343-JM-BD

KRISTY FLUD, et al.                                                      DEFENDANTS

                                     JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is hereby DISMISSED, WITHOUT PREJUDICE.

      IT IS SO ORDERED, this 7th day of December, 2020.


                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
